Title: From George Washington to Mason Locke Weems, 31 March 1799
From: Washington, George
To: Weems, Mason Locke



Sir,
Mount Vernon 31st March 1799

Your letter of the 26th instt came duly to hand. In answer thereto, I inform you that, my sale to Mr James Welch, of the Lands I hold upon the Great Kanhawa, is conditional only.
He has a Lease of them at a certain annual Rent—which if punctually paid, for Six years, and at the end thereof shall pay one fourth of the sum fixed on as the value of them; and the like sum by Instalments the three following years, and this without any let or hindrance—that then, and in that case only, I am to convey them in Fee simple—not else.
This is the nature of the agreemt between Mr Welch and Sir—Your very Hble Servant

Go: Washington



P.S. It may not be amiss to add that the first years Rent (due in Ja[nuar]y last) is not yet paid.

